Title: Enclosure: Arrangement of British Forces, 26 February 1777
From: Stirling, Lord (né William Alexander)
To: 

 

[c.26 February 1777]


Light Infantry.
Each Battalion Consisting of 8 Companies of 100 Men Each


 1st Battalion
2d Ditto
3d Ditto Came from Rhode Island except one Company

 Reserve
 Granadiers. Strength of Battalions as above.
 1st Battalion
2d Ditto
3d Ditto Came from Rhode Island except one Company
4th Ditto

 In Jersey.
 33d Redgment
42d Ditto
 Brigades. Regiments.


          
            1st
            4th 15th 27th 45th Some in New York the Rest Uncertain
          
          
            2d
            5th 28th 35th 49th In Jersey.
          
          
            3d
            10th 37th 38th 52d Came from Rhode Island to Amboy
          
          
            4th
            17th 40th 46th 55th At Amboy
          
          
            5th
            22d 43d 54th 63d Left at Rhode Island.
          
          
            6th
            23d 44th 57th 64th In Jersey.
          
          
            7th
            71st Three Battalions in Jersey.
          
          
            
            2 Brigades of Hessians left at Rhode Island
          
          
            
            1 or two Brigades of Hessians at Brunswick
          
          
            
            1 Ditto at or Near New York.
          
          
            
            1 Regiment of Waldeckers at Amboy.
          
        
